Dismissed and Memorandum Opinion filed May 22, 2003








Dismissed and Memorandum Opinion filed May 22, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-01-00218-CV
____________
 
ESTHER
ANDERSON, AS SUCCESSOR ADMINISTRATRIX OF THE ESTATE OF SHELBY E. SNOW, JR.,
AMANDA WOMACK AS NEXT FRIEND OF CHELSEA NICOLE SNOW, DELORES STRINGHAM SNOW,
SHELBY E. SNOW, SR., and MARLENE DENNISON, Appellants
 
V.
 
AMF
BOWLING PRODUCTS, INC., AMF BOWLING CENTERS, INC., ALPHA BOWL, and AMF ALPHA
LANE #415, Appellees
 

 
On Appeal from the Probate Court No. 1
Harris
County, Texas
Trial Court Cause No. 298,279-402
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 30,
2000.  On August 31, 2001, appellee, AMF Bowling Products, Inc., filed a petition for
bankruptcy in the United States Bankruptcy Court of the Eastern District of
Virginia, Richmond Division.  Upon notification
of this filing, this court issued an order on September 6, 2001, staying all
proceedings in the appeal and ordering the cause abated.




On May 13, 2003, the parties filed a joint motion to dismiss
the appeal because a settlement agreement has been reached by appellees and appellants, Esther Anderson, as Successor Administratrix of the Estate of Shelby E. Snow, Jr., Amanda
Womack as next friend of Chelsea Nicole Snow, Delores Stringham
Snow, and Shelby E. Snow, Sr.  Appellant
Marlene Dennison no longer wishes to pursue this appeal.  See Tex.
R. App. P. 42.1.  We lift the stay
entered on September 6, 2001, and grant the joint motion.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 22, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.